UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1123


JAMES A. FROST,

                  Plaintiff - Appellant,

          v.

U.S. MARSHAL SERVICE,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01414-GBL-IDD)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Frost, Appellant Pro Se.      Sosun Bae, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James    A.   Frost   appeals   the   district   court’s     order

dismissing his complaint with prejudice pursuant to Fed. R. Civ.

P. 41(a)(1).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Frost v. U.S. Marshal Serv., No. 1:13-cv-01414-

GBL-IDD   (E.D.    Va.   Jan.    14,   2014).    We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2